Citation Nr: 0603101	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  95-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder, including arthritis.

3.  Entitlement to service connection for a neck disorder, 
later claimed as degenerative disc disease of the cervical 
spine, C5-C6.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Entitlement to service connection for an upper back 
disorder.



ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1992, from April 1997 to January 1998, and from the 
record it appears that he was reactivated in 2003 and may 
currently be on active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Atlanta, Georgia, which denied service connection for, in 
pertinent part, residuals of a back injury, organic heart 
disease claimed as heart palpitations, a chronic condition 
causing shoulder pain, and arthritis of the knees.  

In October 1997 and May 1998 the Board remanded the veteran's 
claims for entitlement to service connection for a cardiac 
disorder, a bilateral knee disorder, a back disorder, and a 
disorder of the neck, shoulders, and upper back to the RO for 
further development.  In a decision dated in February 2005 
the RO, in pertinent part, granted service connection for 
degenerative disc disease of the lumbar spine, L4-S1, with 
lumbar strain.  The RO again denied service connection for a 
cardiac disorder including organic heart disease claimed as 
heart palpitations, an upper back disorder, degenerative disc 
disease of the cervical spine, C5-C6, a bilateral knee 
disorder, and a bilateral shoulder disorder.

The Board notes that the RO divided the issue of service 
connection for a disorder of the neck, shoulders, and upper 
back into three separate claims.  That is appropriate and the 
issues on appeal therefore consist of entitlement to service 
connection for a cardiac disorder, an upper back disorder, a 
neck disorder also claimed as degenerative disc disease of 
the cervical spine, C5-C6, a bilateral knee disorder 
including arthritis of the knees, and a bilateral shoulder 
disorder.  

The issues of entitlement to service connection for a cardiac 
disorder, a bilateral knee disorder including arthritis, a 
bilateral shoulder disorder, and an upper back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran does not have a neck disorder that began during 
his first two periods of military service; degenerative 
changes were first manifested many years after service and 
are not shown to be related to any event that took place in 
service.


CONCLUSION OF LAW

A neck disorder, later claimed as degenerative disc disease 
of the cervical spine, C5-C6, was not incurred or aggravated 
during the veteran's first two periods of service, nor can 
this condition be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103(A), 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he suffers from a neck disorder, 
also claimed as degenerative disc disease of the cervical 
spine, C5-C6, that began during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the 
specified disease is manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to: the 
veteran's contentions; service medical records; VA 
examination reports and private treatment records.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claims for service connection 
for a neck disorder with degenerative changes.

Service medical records pertaining to the veteran's first two 
periods of service showed complaints of pain in the neck, 
shoulders, and upper back.  An in-service X-ray report of the 
cervical spine dated in June 1992 showed no fracture, 
dislocation or bony or soft tissue abnormality.  No 
significant degenerative changes were noted.

The December 1992 VA examination report showed that an 
examination of the left shoulder, C-spine, and upper back was 
completely negative.  The veteran had full ranges of motion 
in the neck, shoulder and upper back.

An April 2001 private neurological report showed that 
dermatome potentials were carried out in the upper 
extremities.  Sampling was of the left and right C6 dermatome 
thumb region - median nerve, left C7 dermatome, index and 
middle digit region - median nerve and right C8 dermatome, 
ring finger region - ulnar nerve.  The right C7 and left C8 
dermatomes were not examined.  All recordings were within 
normal limits.  Dr. Marquez gave an impression of a normal 
neurophysiological study.  

An X-ray report from another private physician dated in 
November 2001 showed that there was mild disc space narrowing 
seen at C5-C6.  Oblique views demonstrated no significant 
neural foraminal impingement.  The impression was of mild 
disc space narrowing C5-C6 with no evidence of acute osseous 
injury.

A November 2001 private examination report showed that the 
veteran had painful motion in his neck and that X-rays showed 
mild disc space narrowing at C5-C6.  The diagnosis was 
degenerative disc disease (mild) at C5-C6.  

The Board finds that service connection for a neck disorder 
is not warranted on a direct or presumptive basis.  The Board 
acknowledges that the veteran's service medical records 
showed complaints of pain in the neck.  However, the June 
1992 cervical spine X-ray showed no pathology.  There is also 
no manifestation of arthritis within the one year presumptive 
period.  The earliest evidence of cervical disc disease 
associated with the record is the November 2001 X-ray report 
from a private physician more than 3 years after the veteran 
separated from service in January 1998.  This lengthy period 
without complaint or treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  There is also no medical evidence of a direct 
nexus between the veteran's cervical degenerative disc 
disease and his military service.  Service connection for the 
veteran's neck condition must therefore be denied on both 
direct and presumptive bases.

The Board has considered the veteran's lay statements.  
However, as a layperson, he is not competent to render a 
probative opinion on a medical matter.  Bostain v. West, 11 
Vet. App. 124, 127 (1998).  

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for a neck disorder, later claimed as degenerative 
disc disease of the cervical spine, C5-C6.  Thus, the benefit 
of the doubt doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the rating decision on appeal was 
already decided prior to the time the regulations were 
enacted.  Where the § 5103(a) notice was not mandated at the 
time of an initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

In this case, the RO sent correspondence to the veteran in 
June 1998, February 1999, October 2001 and February 2005; a 
statement of the case (SOC) in June 1995; a supplemental 
statement of the case (SSOC) in February 2005 and Board 
remands in October 1997 and May 1998.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, and the pertinent laws and regulations, and the 
reasons for the RO's decisions.  It is unclear from the 
record whether the veteran was explicitly asked to proved 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  However, the Board 
finds that the veteran has been notified of the need to 
provide such evidence.  The February 2005 letter informed him 
that additional evidence was needed to support his claim and 
the SSOC included the complete text of 38 C.F.R. § 3.159 
(b)(1), which includes such notice.  There was no harm to the 
appellant; VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing of the notice to the appellant was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Thus, VA has 
satisfied its "duty to notify" the appellant.

The RO obtained private treatment records and afforded the 
veteran a VA examination in connection with his claim.  VA 
has not had any failure to obtain evidence of which VA must 
notify the veteran.  38 C.F.R. § 3.159(e).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  


ORDER

Entitlement to service connection for a neck disorder, later 
claimed as degenerative disc disease of the cervical spine, 
C5-C6 is denied.


REMAND

The Board has received various pieces of evidence regarding 
the veteran's recent service that raise the question of 
whether VA is in possession of the veteran's most recent 
service medical records, which may contain evidence relevant 
to the veteran's claims for service connection for a cardiac 
disorder, a bilateral knee disorder including arthritis of 
the knees, a bilateral shoulder disorder, and an upper back 
disorder.  A letter from the veteran dated April 29, 2005, 
stated that he was on active duty in Kuwait at that time and 
that he expected to be released from active duty in December 
2005.  In May 2005, the veteran reported that he was 
deployed/activated for Operation Enduring Freedom for 256 
days in 2004.  Finally, a VA Form 21-4142 showed that the 
veteran was treated at Bagram Air Field, Afghanistan, in 
July, September, October, and December 2003 and that he was 
treated at K-2 Air Field, Uzbekistan, in March 2004.  There 
are various service medical records associated with the 
claims file, dated in May and October 2003, March 2004, and 
April 2005; however, it is unclear whether those records are 
complete.  In addition, it appears that the veteran may still 
be on active duty and any medical records pertaining to that 
duty are not of record.   

Under the circumstances, as there is no indication that the 
RO requested the records from the relevant service 
department, these records must be sought by the RO.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The RO should 
contact the veteran and request that he provide information 
regarding his unit assignments following his activation in 
2003 and request that he submit copies of any service medical 
records in his possession.  Thereafter, the RO must request 
the veteran's service medical records from the relevant 
branch of service.  Once all service medical records have 
been obtained, the RO must readjudicate the issues remaining 
on appeal.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following actions:

1.  The RO should contact the veteran and 
request that he provide information 
regarding his unit assignments following 
his activation in 2003 and request that 
he submit copies of any service medical 
records in his possession.  

2.  The RO should contact the relevant 
service departments to obtain all of the 
veteran's service medical records, 
including those from his most recent 
deployments.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determinations remain unfavorable to 
the veteran, he should be provided with 
an SSOC that addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran should be given 
an opportunity to respond to the SSOC.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


